FILED
                           NOT FOR PUBLICATION                               FEB 25 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CONSANDRA AMERSON,                               No. 14-15249

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01071-RLH-RJJ

 v.
                                                 MEMORANDUM*
CLARK COUNTY; CLARK COUNTY
DEPARTMENT OF JUVENILE
SERVICES; CLARK COUNTY
DEPARTMENT OF FAMILY
SERVICES,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                      Argued and Submitted February 8, 2016
                            San Francisco, California

Before: HAWKINS and MURGUIA, Circuit Judges and BREYER,** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.
      Consandra Amerson, a former employee of Clark County, appeals the district

court’s grant of summary judgment in favor of the County on her Americans with

Disabilities Act (“ADA”) claim. See 42 U.S.C. §§ 12101–12213. We agree with the

district court that Amerson was judicially estopped from challenging the County’s

failure to reassign her given her earlier stipulation in a disability benefits settlement

stating that her physical restrictions could not be accommodated by her employer. See

Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999).

      We also agree with the district court that Amerson was not a qualified

individual under the ADA. See Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th

Cir. 2013). The County engaged in multiple efforts to find an alternative available

position for which Amerson was qualified in light of her restrictions, and Amerson

was not able to point to any evidence that the County had available positions to which

it could have reassigned her. See Wellington v. Lyon Cty. Sch., 187 F.3d 1150, 1155

(9th Cir. 1999). Finally, Amerson has failed to show that she was constructively

discharged from her employment with the County. See Brooks v. City of San Mateo,

229 F.3d 917, 930 (9th Cir. 2000).

      AFFIRMED.